Citation Nr: 0803439	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of meningitis. 


WITNESSES AT HEARING ON APPEAL

The veteran and his interpreter, S.M.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the veteran's claim. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Boston RO in April 2007.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  Following the hearing, the Board 
solicited the opinion of an independent medical expert (IME) 
regarding the veteran's meningitis residuals and the standard 
of care provided by the VA.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2007). 
That opinion has been obtained and will be discussed below.  

On November 8, 2007, the Board wrote to the veteran, 
providing him with a copy of the IME opinion and soliciting 
additional evidence and/or argument.  Cf. Thurber v. Brown, 5 
Vet.App. 119 (1993).  The veteran did not respond within the 
60 day period provided.  


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that meningitis residuals were not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing medical treatment to the veteran, 
nor was such the result of an event not reasonably 
foreseeable.




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for meningitis residuals.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements pertaining to his claim in a letter from the RO 
dated August 5, 2005 which specifically detailed the 
evidentiary requirements for compensation under 38 U.S.C.A. § 
1151

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The August 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the August 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a May 16, 2006 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's medical 
records.  As is discussed elsewhere in this decision, the 
Board obtained an IME opinion.  

Due process

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2007 as detailed in the Introduction.  

It appears that the veteran is less than fluent in the 
English language.  However, he was accompanied to the April 
2007 hearing by a person who acted as an interpreter, and it 
appears that he understood the nature of his claim and the 
questions which were asked of him.

The veteran has been advised that he is entitled to 
representation; he elected to proceed unrepresented.  [A 
review of the file indicates that in October 1991 the veteran 
attempted to denominate a veteran's outreach center as his 
representative.  That attempt was rejected by the RO because 
the entity was not an accredited organization.  See 38 C.F.R. 
§§ 20.600. 20.602 (2007).]    

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. See 38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for meningitis residuals, which he claims is 
a result of improper care at the VA Medical Center at San 
Juan, Puerto Rico.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either (A) 
negligence or carelessness on the part of VA or (B) an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the veteran developed meningitis 
following surgery to repair an aneurysm in 1996.  In November 
2007, D.D., M.D., stated that "it is likely that the veteran 
has [an] increased disability after the surgery in 1996."  
Taken together, the medical evidence indicates that 
additional disability, in the form of meningitis residuals, 
occurred after, and as a consequence of the VA surgery in 
1996.  The statutory requirement that additional disability 
be present is therefore met.  

[The Board observes in passing that the exact nature of the 
meningitis residuals have not been delineated with precision.  
For the purposes of this decision, such delineation is not 
necessary.  It is sufficient that the medical evidence 
establishes that additional disability exists.]

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  
The only medical evidence which specifically discusses these 
matters is the above-mentioned November 2007 IME opinion from 
B.B., M.D., who is a neurologist associated with a medical 
school.  

In his opinion, Dr. B.B. stated that the veteran's post-
surgery meningitis was not a result of improper care on the 
part of VA.  Specifically, he stated "I do not see a problem 
with the care given to the patient.  The diagnosis and 
treatment seemed appropriate."  Dr. B.B. also stated that 
the veteran's meningitis was a reasonably foreseeable 
consequence of surgery, that "meningitis is a known risk for 
[aneurysm] surgery and can occur to any practitioner."  

The record does not contain any contrary evidence.  There is 
nothing in the objective medical evidence of record to 
indicate that the veteran's additional disability was a 
result of carelessness, negligence, etc. or was an event 
which was not reasonably foreseeable.  There is also no 
medical evidence to suggest that the treatment the veteran 
received was performed without the veteran's informed 
consent, nor has he so alleged.  

The only evidence in the claims file serving to link the 
veteran's meningitis residuals to negligence on the part of 
VA emanates from statements made by the veteran himself.  
See, e.g., the October 2006 VA Form 9.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of etiology 
and the proper standard of care, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements in this regard are accordingly lacking in 
probative value.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  See the 
VCAA discussion above, as well as the Board's discussion, in 
the Introduction, of the letter which was sent to the veteran 
in November 2007.  In addition, the undersigned VLJ made it 
clear during the hearing that the veteran could submit 
appropriate medical evidence on his own behalf.  
See the April 2, 2007 hearing transcript, pages 8-10.  The 
veteran has submitted no such evidence.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].   

Accordingly, the competent medical evidence of record 
indicates that the meningitis residuals experienced by the 
veteran, although regrettable, was not due to carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA nor to an event not reasonably foreseeable, 
and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of meningitis is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


